Citation Nr: 0531645	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00 11-853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for a lumbar spine disability for the period 
beginning February 13, 2002.

2.  Entitlement to an initial evaluation in excess of 40 
percent for a lumbar spine disability for the period prior to 
February 13, 2002.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1943 to September 
1944.

This appeal arises from a January 2000, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  That decision granted service 
connection for osteoarthritis of the lumbar spine, evaluated 
as 20 percent disabling, effective March 21, 1995.  The 
veteran disagreed with the effective date of service 
connection and the initial evaluation.  He subsequently gave 
testimony at a hearing before RO personnel.

In February 2001, the RO raised the initial evaluation for 
the back disability, to 40 percent effective March 21, 1995.  
In March 2002, the RO re-characterized the back disability as 
degenerative joint disease with degenerative disc disease of 
the lumbar spine, and raised the initial evaluation to 60 
percent for the period beginning February 13, 2002.  In 
October 2002, it awarded a total rating for compensation 
based on individual unemployability.

The Board issued a decision in February 2005, denying the 
effective date claim, and remanding the claim for higher 
initial ratings.  The Appeals Management Center (AMC) 
undertook some of the development, before returning the case 
to the Board.

The issue of entitlement to an initial rating in excess of 60 
percent for a low back disability beginning February 13, 
2002, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.


FINDING OF FACT

For the period from March 21, 1995 to February 12, 2002, the 
veteran's low back disability was manifested by pronounced 
intervertebral disc disease with symptoms compatible with 
sciatic neuropathy.



CONCLUSION OF LAW

A 60 percent evaluation is warranted for the veteran's low 
back disability for the period from March 21, 1995 to 
February 12, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Merits

The veteran's low back disability is evaluated in accordance 
with VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155, 38 C.F.R. Part 4 (2005).  Prior to February 13, 2002, 
the veteran's disability was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

That code provided for a maximum rating of 60 percent when 
the disability consisted of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other findings appropriate to the 
site of the diseased disc.  Diagnostic Code 5293.

The evidence includes the report of a private magnetic 
resonance imaging study (MRI), which in March 1995, 
reportedly showed diffuse degenerative disc disease with 
stenosis and herniated nucleus pulposus; and statements from 
Anthony M. Susinno, M.D, dated in February, June, and 
September 2000.  Dr. Susinno reported that the veteran had 
muscle spasm, disc disease, back pain, and difficulty 
standing or walking.  In September 2000, he opined that the 
veteran "was close to being completely disabled in the use 
of his lumbosacral paraspinal segments."

A VA examination in February 2002, seemed to provide some 
support for Dr. Susinno's statements in that the VA examiner 
reported an absent right ankle reflex and that an X-ray 
examination showed severe degenerative disc disease; while a 
chiropractor reported that the veteran had severe low back 
pain without radiation.

On VA examination in September 2002, the veteran was again 
found to have muscle spasm, but deep tendon reflexes were all 
present.

The consistent findings of muscle spasm coupled with the 
occasionally absent ankle reflex, and reports of severe 
disease, support a finding of pronounced intervertebral disc 
disease.  See 38 C.F.R. §§ 4.7, 4.21 (2005) (providing that 
not all finding described in a diagnostic code are necessary 
to afford a percentage evaluation under that code, and that a 
higher rating will be provided if the disability approximates 
the criteria for that rating).

Resolving reasonable doubt in the veteran's favor, a 60 
percent rating is granted for the service connected low back 
disability from March 21, 1995 to February 12, 2002.  
38 U.S.C.A. § 5107(b) (West 2002); Fenderson v. West, 12 Vet. 
App. 119 (1999).

This decision awards the highest available rating for 
intervertebral disc disease for the period in question.  
Higher ratings were available for certain vertebral fractures 
and complete bony fixation of the entire spine at an 
unfavorable angle (as opposed to just the lumbar segment); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002); 
however, service connection is not in effect, (nor has 
service-connection been claimed), for vertebral fracture or 
disability involving segments other than the lumbar spine.  
The 60 percent rating represents the maximum schedular rating 
for the veteran's disability.

Under the provisions of 38 C.F.R. § 3.321(b) (2005), in 
exceptional cases, an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not contended 
nor does the record suggest that he was entitled to an 
extraschedular rating during the period at issue.  There were 
no periods of hospitalization for treatment of the back 
disability.  The veteran was retired, and his disability was, 
thus not causing interference with any current employment.   
Accordingly, the Board need not refer this case for 
consideration of an extra schedular rating.


ORDER

An initial rating of 60 percent is granted for a low back 
disability during the period from March 21, 1995 to February 
12, 2002.


REMAND

In its previous remand the Board instructed, that the veteran 
should be afforded neurologic and orthopedic examinations to 
evaluate his back disability in light of new rating criteria.  
38 C.F.R. § 4.71a (2003 & 2005).

The veteran was scheduled for these examinations in March 
2005.  A note from the VA medical center where the 
examinations were to be held, shows that the veteran was 
unable to attend the scheduled examinations because he was 
having eye surgery.  The note indicates that the examinations 
were to be rescheduled for a date when the veteran could 
attend.  The appeal, however, was returned to the Board 
without the examinations being rescheduled.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The veteran clearly had good cause for his failure to report 
for the earlier examinations.  As previously explained, these 
examinations are necessary to evaluate the veteran's claim.  
The notation from the VAMC shows that the veteran would be 
willing to report for another examination.  Cf. 38 C.F.R. 
§ 3.655 (2005).

Accordingly, this case must be REMANDED for the AMC or RO to 
do the following:

1.  Afford the veteran orthopedic and 
neurological examinations to determine 
the current extent and severity of his 
service connected low back disability.  
The claims folder must be made available 
to the examiner(s).  The examiner(s) 
should state that the claims folder has 
been reviewed.

The orthopedic examiner should specify 
the range of motion of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The examiner should determine whether the 
low back disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain.

The examiner should note all neurologic 
abnormalities caused by intervertebral 
disc disease.

The neurologic examiner should also note 
whether disc disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve. If there is 
partial paralysis, neuritis or neuralgia 
of any nerve, the examiner should note 
whether such paralysis is mild, moderate 
or severe.

2.  Readjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case.  Then, the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


